DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is in response to the telephone interview 3/2/2021.
Response to Arguments
Applicant’s arguments, see the following remarks:

    PNG
    media_image1.png
    541
    809
    media_image1.png
    Greyscale
, filed 10/12/2020 with respect to Lee US PGPub 2009/0166733 have been fully considered and are persuasive.  It is agreed that the applicant has a uniquely defined tem as in the art calling buried  layer as intending that it is truly a buried layer and not just covered.  Lee fails to show the significance of the specified heights and arrangements and upon review Figs 


    PNG
    media_image2.png
    519
    779
    media_image2.png
    Greyscale

And figure 
    PNG
    media_image3.png
    501
    787
    media_image3.png
    Greyscale

The rejection has been has been withdrawn. 
Election/Restrictions
Claims 19-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/2019.
TWO (2) MONTHS from/ the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
EXAMINER’S AMENDMENT
The prosecution of this case is closed except for consideration of the above matter.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a.	Cancel claims 19-20.
b.	Claim 26, line 1, change the following “The device of claim 26,” to the following: 
- -The device of claim 25,- -.
Allowable Subject Matter
Claims 1-11 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the applicant’s remarks pertaining to the claim limitations over the prior art help to clarify the structure and difference between the art. The prior art of the record does not anticipate or make obvious the instant claim



    PNG
    media_image4.png
    274
    737
    media_image4.png
    Greyscale
 Regarding claim 21, the applicant’s remarks pertaining to the claim limitations over the prior art help to clarify the structure and difference between the art. The prior art of the record does not anticipate or make obvious the instant claim


    PNG
    media_image5.png
    452
    740
    media_image5.png
    Greyscale

Claim 21 provides additional features and has the allowable feature of claim 1 as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.